IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 02-60162
                           Summary Calendar


MARIO A. CUC,

                                          Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                          Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A74 291 809
                         --------------------
                           October 23, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mario Alvaran Cuc petitions for review of the Board of

Immigration Appeals’ decision dismissing his appeal from the

immigration judge’s decision to deny his application for asylum

and for withholding of deportation.    He argues that a reasonable

fact-finder would be compelled to conclude that his fear of

persecution is well-founded.    We have reviewed the record and the

briefs and determine that the Board’s decision is supported by

substantial evidence and that the evidence in the record does not

compel a contrary conclusion.    See INS v. Elias-Zacarias, 502

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No.
                               -2-

U.S. 478, 483-84 (1992); Mikhael v. INS, 115 F.3d 299, 302 (5th

Cir. 1997).   Accordingly, the petition for review is DENIED.